307 N.Y. 795 (1954)
In the Matter of the Accounting of Edgar F. Luckenbach, as Trustee under The Will of Lewis Luckenbach, Deceased. Edgar F. Luckenbach, Jr., et al., Respondents; Lewis Luckenbach et al., Appellants.
Court of Appeals of the State of New York.
Argued March 4, 1954.
Decided July 14, 1954
Francis A. McGrath for appellants.
Robert W. Owens, Jr., for Edgar F. Luckenbach, Jr., respondent.
Harold M. Kennedy and James McKinley Rose for Roscoe H. Hupper, executor, respondent.
Robert L. Clare, Jr., for Joseph W. Drake, respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Order affirmed, with costs payable out of the estate; no opinion.